El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Un registrador de la propiedad se negó a cancelar par-cialmente una hipoteca, debido a la existencia de una nota marginal concerniente a la presentación de un aviso de lis pendens, a la negativa de inscribirlo, y al asiento de una ano-tación preventiva por el término de 120 días. El aviso re-vela que los demandantes en la acción pendiente solicitaron una sentencia en dinero, o en la alternativa, un decreto decía-*825rándolos dueños exclusivos de la hipoteca de que se trata y ordenando la cesión a los demandantes de tal hipoteca por los acreedores hipotecarios en ella consignados.
 Un deudor hipotecario que ante tal aviso efectúa un pago parcial a sus acreedores y obtiene de ellos la cancelación parcial de la hipoteca, tiene derecho a que ese hecho aparezca en el registro de la propiedad. La cancelación en el registro de cualquier derecho, título o interés que los acreedores hipotecarios puedan tener en el gravamen protegería al deudor de posibles cesiones de la hipoteca por los acreedores a cualquier persona fuera de los demandantes en la acción pendiente, y no podía en forma alguna afectar el título de tales demandantes en caso de que ellos resultaran ser los verdaderos dueños de la hipoteca.

Debe revocarse la nota recurrida.